Case 20-06009-JMM          Doc 12    Filed 09/03/20 Entered 09/03/20 16:38:46    Desc Main
                                    Document      Page 1 of 3




Brent R. Wilson, ISB No. 8936
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5261
Email: bwilson@hawleytroxell.com

Attorneys for Defendant City of Rexburg, Idaho


                           UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

                                              )
                                              )
                                              )     Bankr. Case No. 18-00850-JMM
In re:                                        )
                                              )     Chapter 7
PARADIGM PROPERTY SOLUTIONS,                  )
LLC,                                          )
                                              )
              Debtor.                         )
                                              )
                                              )
                                              )
GARY L. RAINSDON, as Trustee of the           )
Bankruptcy Estate of Paradigm Property        )     Adversary Proc. No.20-06009-JMM
Solutions, LLC,                               )
                                              )
              Plaintiff,                      )
                                              )
vs.                                           )
                                              )
CITY OF REXBURG, Idaho, a Municipal           )
Corporation                                   )
                                              )
              Defendant.                      )
                                              )
                                              )




NOTICE OF APPEARANCE - 1
                                                                                58710.0001.13134035.1
Case 20-06009-JMM         Doc 12    Filed 09/03/20 Entered 09/03/20 16:38:46              Desc Main
                                   Document      Page 2 of 3




                                  NOTICE OF APPEARANCE

               NOTICE IS HEREBY GIVEN that Brent R. Wilson of HAWLEY TROXELL ENNIS

& HAWLEY LLP hereby enters his appearance on behalf of Defendant City of Rexburg, Idaho,

and hereby requests that all notices given or required to be given in this case, and all papers

served, or required to be served, be given to and served upon:

                 Brent R. Wilson
                 bwilson@hawleytroxell.com
                 HAWLEY TROXELL ENNIS & HAWLEY LLP
                 877 Main Street, Suite 1000
                 Boise, Idaho 83702




Dated: September 3, 2020                      Respectfully submitted,
       Boise, Idaho

                                              HAWLEY TROXELL ENNIS & HAWLEY LLP




                                              By:      /s/ Brent R. Wilson
                                                    Brent R. Wilson, ISB No. ISB No. 8936
                                                    Attorneys for Defendant City of Rexburg, Idaho




NOTICE OF APPEARANCE - 2
                                                                                         58710.0001.13134035.1
Case 20-06009-JMM       Doc 12    Filed 09/03/20 Entered 09/03/20 16:38:46       Desc Main
                                 Document      Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of September, 2020, I electronically filed the
foregoing NOTICE OF APPEARANCE with the Clerk of the Court using the CM/ECF system
which sent a Notice of Electronic Filing to the following persons:



  Daniel C. Green                              dan@racineolson.com
  Heidi Buck Morrison                          heidi@racineolson.com




      AND, I HEREBY CERTIFY that I have served the foregoing document to the following
non-CM/ECF Registered Participants via U.S. Mail:




                                           /s/ Brent R. Wilson_______________________
                                           Brent R. Wilson




NOTICE OF APPEARANCE - 3
                                                                                58710.0001.13134035.1
